      9:20-cv-02865-TMC         Date Filed 08/11/21      Entry Number 33       Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

 Antonio T. Wakefield,            )
                                  )
                     Plaintiff,   )                 Civil Action No. 9:20-cv-02865-TMC
                                  )
 vs.                              )                                ORDER
                                  )
 Sergeant Saidah Coaxum,          )
                                  )
                     Defendant.   )
                                  )
 _________________________________)

       Plaintiff Antonio Tykeish Wakefield, a state prisoner proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 2; 7; 8). In accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a

magistrate judge for all pretrial proceedings. On June 4, 2021, Defendant Sergeant Saidah Coaxum

moved for summary judgment. (ECF No. 26). The magistrate judge subsequently issued an order

on June 7, 2021, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff

of Defendant’s motion and the possible consequences if Plaintiff failed to adequately respond

thereto. (ECF No. 27). The Roseboro order was mailed to Plaintiff on June 7, 2021, (ECF No.

28), and has not been returned to the court as undeliverable. Despite the warning in the Roseboro

order, Plaintiff filed no response to Defendant’s motion, and the time to do so has now run.

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court dismiss the action pursuant to Federal Rule of Civil Procedure 41(b)

for failure to prosecute and to comply with court orders. (ECF No. 31). The Report was mailed

to Plaintiff at the address he provided the court, (ECF No. 32), and has not been returned as

undeliverable. Therefore, Plaintiff is presumed to have received the Report. Plaintiff was advised



                                                1
      9:20-cv-02865-TMC          Date Filed 08/11/21      Entry Number 33         Page 2 of 4




of his right to file specific objections to the Report, (ECF No. 31 at 3), but failed to do so. The

time for Plaintiff to object to the Report has now expired, and this matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       It is well established that a court has the authority to dismiss a case pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of the court.

See, e.g., Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (citing Link v. Wabash R.R. Co.,

370 U.S. 626, 630–31 (1962)). “The authority of a court to dismiss sua sponte for lack of

prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Link, 370 U.S. 626, 630–31 (1962) (emphasis added). In




                                                  2
      9:20-cv-02865-TMC         Date Filed 08/11/21       Entry Number 33         Page 3 of 4




addition to its inherent authority, this court may also sua sponte dismiss a case for lack of

prosecution under Fed. R. Civ. P. 41(b). Attkisson, 925 F.3d at 625.

       In considering whether to dismiss an action pursuant to Rule 41(b), the court should

consider four factors:

               (1) the degree of personal responsibility on the part of the plaintiff;

               (2) the amount of prejudice to the defendant caused by the delay;

               (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and,

               (4) the effectiveness of sanctions less drastic than dismissal.

       Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (quoting McCargo v. Hedrick, 545 F.2d

393, 396 (4th Cir. 1976)) (internal quotation marks omitted). These four factors “‘are not a rigid

four-pronged test’” and whether to dismiss depends on the particular circumstances of the case.

Attkisson, 925 F.3d at 625 (quoting Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)). For

example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that a

recommendation of dismissal would result from failure to obey his order” was an important factor

supporting dismissal. See Ballard, 882 F.2d at 95–96.

       Here, the factors weigh in favor of dismissal. As Plaintiff is proceeding pro se, he is

personally responsible for his failure to comply with the court’s orders. Plaintiff was specifically

warned that his case would be subject to dismissal if he failed to adequately respond to the

Defendant’s motion for summary judgment. See (ECF No. 27). The court concludes that

Plaintiff’s lack of response to the motion or the magistrate judge’s order indicates an intent to no

longer pursue this action and subjects this case to dismissal.         See Fed. R. Civ. P. 41(b).

Furthermore, because Plaintiff was explicitly warned that failure to respond or comply would

subject his case to dismissal, dismissal is appropriate. See Ballard, 882 F.2d at 95.




                                                  3
         9:20-cv-02865-TMC           Date Filed 08/11/21       Entry Number 33         Page 4 of 4




          Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 31),

which is incorporated herein by reference. Therefore, this case is DISMISSED pursuant to Rule

41(b) for failure to prosecute and to comply with court orders. 1

          IT IS SO ORDERED.

                                                           s/Timothy M. Cain
                                                           United States District Judge
Anderson, South Carolina
August 11, 2021

                                   NOTICE OF RIGHT TO APPEAL
          The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




1
    Consequently, the Defendant’s motion for summary judgment (ECF No. 26) is DENIED as moot.


                                                      4
